Citation Nr: 1639740	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for epiphora, claimed as vision impairment/eye condition. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for facial disfigurement and numbness. 

3.  Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1954.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified at an October 2014 Travel Board Hearing in St. Petersburg, Florida (the Veteran was temporarily in town for the hearing) before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In December 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's epiphora is not an additional disability caused by surgery conducted at a VA medical facility.  

2.  The Veteran's facial disfigurement and numbness is an additional disability caused by surgery conducted at a VA medical facility.  

3.  The proximate cause of the Veteran's facial disfigurement and numbness was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was it the result of an event not reasonably foreseeable.

4.  The Veteran consented to the November 2007 procedure, evidenced by the signed November 2007 informed consent form, after being fully informed of the risks and potential complications.  

5.  The Veteran's service-connected bilateral hearing loss, at its worst, is productive of level I hearing acuity in the right ear and level VIII hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits under 38 C.F.R. § 1151 for epiphora, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).

2.  The criteria for entitlement to compensation benefits under 38 C.F.R. § 1151 for facial disfigurement and numbness, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).

3.  The criteria for entitlement to a compensable disability rating for the Veteran's service-connected bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).

Here, a VCAA letter was sent to the Veteran in August 2008, which identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how disability ratings and effective dates are assigned for all grants of increased rating claims. 

In regard to the duty to assist, the Veteran was afforded VA audiological examinations in September 2008, July 2011 and August 2014.  The examiners reviewed the case file, examined the Veteran, considered the Veteran's statements and provided the current severity of the Veteran's disability.  Therefore, the Board finds that the examinations were adequate for rating purposes.  The Veteran's VA outpatient treatment records have been associated with the Veteran's virtual claims folder.  The Veteran has not identified any outstanding records that have not been obtained. Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

In regard to the Veteran's § 1151 claims, his relevant VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA medical opinions were obtained in December 2008 and April 2009 followed by an addendum opinion in February 2016.  The April 2009 and February 2016 clinicians offered adequate opinions, with supporting rationale based on a review of the records.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Compensation under U.S.C.A. § 1151

The Veteran contends that since his October and November 2007 operations, he has had daily problems with blurring and watery eyes.  See June 2008 VA Form 21-4138.  He also states that his nose is crooked and lumpy - essentially disfigured - and that the sides of his face are numb. 

In pertinent part, the current version of 38 U.S.C.A. § 1151 provides that an additional disability resulting from VA hospital care, medical or surgical treatment, or examination shall be treated as if it were service-connected, where it is shown that the additional disability was the result of "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA]" or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a Veteran has an additional disability, VA compares a Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability. Merely showing that a Veteran received treatment and that he had an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the his or her additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

Epiphora

Here, there is evidence that the Veteran suffers from epiphora.  However, the competent evidence of record indicates that the epiphora, although developed subsequent to the October and November 2007 VA surgeries, is not as a result of the surgeries.  

The Veteran underwent a septorhinoplasty in October 2007 with no complications noted.  Subsequent to the surgery, the Veteran complained of epiphora.  In November 2007, the Veteran underwent a bilateral upper and lower blepharoplasty and face lift with no complications.  He later complained of dry and was recommended artificial tears.  In April 2008, the Veteran complained of epiphora and blurred vision.  He was referred to the Oculoplastic Clinic in June 2008 and it was noted that the Veteran's symptoms stemmed from dry eye syndrome status post blepharoplasty and was prescribed Restasis.  A November 2008VA treatment note (available in Virtual VA) indicates that the Veteran's "dry eye and occasional epiphora may be related to history of surgery since patient noticed symptoms after [blepharoplasty] surgery."

The Veteran was afforded a VA examination in December 2008 where the examiner noted the Veteran's history of a septorhinoplasty in October 2007 and blepharoplasty in November 2007.  The examiner opined that "[i]t appears more likely than not that the patient's dry eye syndrome was related to his blepharoplasty surgery."  The examiner also opined that, "I would recommend compensation per the 38 USC 1151 as the disability caused by the dry eye syndrome was more likely than not related to his surgical treatment (blepharoplasty)."  

In the December 2014 remand, the Board found the December 2008 opinion inadequate for adjudication purposes as it did not address the correct bases upon which entitlement to compensation under 38 U.S.C.A. § 1151 may be granted.  Specifically, the law provides that compensation may be paid for a qualifying additional disability not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  The Board remanded the matter for an addendum opinion.  
In February 2016, the RO obtained a medical opinion regarding the Veteran's epiphora.  The specialist opined that, "I feel that the patient's condition is likely multifactorial, consisting of dry eye syndrome which has been documented in the medical history as well as a condition known as blepharitis . . . It is as least likely that the Veteran's epiphora was and has been due to both blepharitis and dry eye syndrome . . . These conditions are unlikely to be caused by rhinoplasty, a facelift and blepharoplasty . . .Thus it is my opinion with a reasonable degree of medical certainty that the weight of the medical evidence presented does not find a cause and effect between the surgery and the patient's ongoing symptoms."  The specialist cited to 4 authoritative sources to support his opinion that the Veteran's epiphora was not developed as a result of his October or November 2007 surgeries.  

The Board finds the February 2016 VA addendum opinion of significant probative value.  In that regard, the clinician considered the Veteran's statements and reviewed the Veteran's pre and post-surgery history before forming a well-reasoned opinion.  On the other hand, the Board has not attached any probative weight to the December 2008 examination report for the reason listed above. 

Assuming arguendo that the Veteran's epiphora is the result of the Veteran's October or November 2007, there is no competent evidence which establishes fault on the part of the VA.  Although the November 2008 VA treatment note and December 2008 examiner stated that the Veteran's epiphora may be or is related to the surgeries, neither medical note ever expresses that the epiphora is the result of carelessness, negligence or an event not reasonably foreseeable - requirements for a successful claim under 38 U.S.C. § 1151.  Further, the November 2007 informed consent form, signed by the Veteran, lists epiphora as a specific risk of the blepharoplasty.  

The Board acknowledges the Veteran's contentions regarding the source and cause of his epiphora.  The Veteran is competent to report the symptoms he experienced following the surgery.  However, there is no evidence that he has any specialty in assessing the etiology of eye disabilities and therefore he is not competent to state the etiologies of his symptoms.  The February 2016 specialist who is a doctor of ophthalmology is an expert in the field and provided a competent analysis of the source of the Veteran's disability.  

While the Board is sympathetic to the Veteran and the fact that he now suffers from epiphora, the competent evidence of record indicates that neither of the October or November 2007 surgeries caused the epiphora.  Simply put, the greater weight of probative evidence is against finding that the Veteran suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the residuals were not reasonably foreseeable.

For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability is not warranted.  Accordingly, the claim is denied.

Facial Disfigurement and Numbness

Here, there is no dispute over the presence of an additional disability, or its relationship to VA treatment.  VA treatment records indicate that the Veteran has scars/disfigurement of his nose and numbness of the sides of his face.  See April 200 VA examination report.  

The question, then, is whether some "instance of fault" on the part of VA caused or contributed to the additional disability or whether there is evidence of an event not reasonably foreseeable.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d).

The Board finds that there was no evidence of fault on the VA's part, evidenced by failure to exercise the degree of care of a reasonable health care provider or by evidence of VA care without the Veteran's consent.  The Board further finds that the Veteran's additional disability was an event reasonably foreseeable. 

The Veteran was afforded a VA examination in April 2009 where the examiner opined that the Veteran's scars and facial numbness were not as likely as not as not a result of careless, negligence or lack of skill or judgment by the performing surgeon or the VA Hospital.  The examiner further stated that the Veteran's disabilities were not as likely as not related to an unforeseen event.  "Both scars and numbness are in the known risk factors of the consent that the patient signed prior to these procedures."  

The Board finds the April 2009 VA medical report of significant probative value.  In that regard, the clinician considered the Veteran's statements and reviewed the Veteran's pre and post-surgery history before forming a well-reasoned opinion.  She opined that the 2007 surgeries were appropriate under a reasonable health care provider standard; that there was no evidence of negligence or lack of care or similar fault on the VA's part and that the Veteran's scars and numbness were reasonably foreseeable risks of the procedures.  Finally, she opined that the Veteran understood the risks, as evidenced through the informed consent form.  

Also, as stated above, the Board finds that the Veteran's informed consent was obtained prior to the procedures.  Section 12 of the November 2007 form is entitled "What are the Known Risks of this Treatment/Procedure" and lists excessive scarring, injury to nerves causing numbness or hypersensitivity and facial paralysis as some of the risks associated with the facelift surgery.  The fact that these risks were listed in the informed consent form further underscores the point that they were events reasonably foreseeable.  The Veteran signed this form.

While the Board is sympathetic to the Veteran and the fact that the surgeries left him with what appears to be disfigurement of his nose and facial numbness, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  Simply put, the greater weight of probative evidence is against finding that the Veteran suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the residuals were not reasonably foreseeable. 

For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability is not warranted.  Accordingly, the claim is denied.

III.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Increased Rating for a Bilateral Hearing Loss Disability

The Veteran's bilateral hearing loss is rated under DC 6100.  Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current version of the Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter.  Id. 

The current rating criteria also include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86.  Table VIA will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  


Here, the Veteran was afforded a VA examination in September 2008.  The examination revealed the following puretone thresholds, in decibels:
	


HERTZ 



1000
2000
3000
4000
RIGHT
20
15
50
60
LEFT
15
10
55
60

The puretone threshold average was 36 dB for the right ear and 35 dB for the left ear.  Word recognition scores were 84 percent for the right ear and 88 percent for the left ear.

Such findings equate to level II hearing for both ears.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

The Veteran was afforded another VA examination in July 2011.  The examination revealed the following puretone thresholds, in decibels:
	


HERTZ 



1000
2000
3000
4000
RIGHT
25
30
60
70
LEFT
25
25
65
75

The puretone threshold average was 48 dB for the right ear and 46 dB for the left ear.  Word recognition scores were 88 percent for the right ear and 96 percent for the left ear.

Such findings equate to level II hearing for the right ear and level I hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

Most recently, the Veteran was afforded a VA examination in September 2014.  The examination revealed the following puretone thresholds, in decibels:
	


HERTZ 



1000
2000
3000
4000
RIGHT
20
20
55
65
LEFT
15
15
65
60

The puretone threshold average was 40 dB for both ears.  Word recognition scores were 92 percent for the right ear and 94 percent for the left ear.

Such findings equate to level I hearing for both ears.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

In addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the September 2008 and July 2011 VA examinations, the Veteran reported that he has difficulty hearing his wife and daughter and difficulty hearing the television.  At the September 2014 VA examination, he reported difficulty understanding people talking if there is also background noise present.  On his June 2008 VA Form 21-4138, the Veteran reported that "everyone has to repeat things to me," and that he has to have the television volume high in order to hear.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, DC 6100.  
Applying the audiological test results to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to an increased rating for any period of time that is covered by this claim.  There is no reasonable doubt to be resolved.

V.  Extraschedular Consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss disability is inadequate.  Here, the Veteran's hearing loss is manifested by difficulty hearing.  The rating criteria specifically contemplate difficulty hearing.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.
Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  His service connected disability symptoms do not combine to cause him any greater symptoms than the ones contemplated by each individual rating criteria.

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected bilateral hearing loss prevents him from obtaining and/or maintaining gainful employment.   






(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for epiphora, is denied.

Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for facial disfigurement and numbness, is denied.

Entitlement to a compensable rating for a bilateral hearing loss disability is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


